



Exhibit 10.1
May 27, 2016


Mr. David Buckley
Vice President, Marketing and eCommerce
Sears Hometown and Outlet Stores, Inc.
5500 Trillium Boulevard, Suite 501
Hoffman Estates, Illinois 60192


Cash Bonus Agreement


Dear David:


Sears Hometown and Outlet Stores, Inc. (the “Company,” “we,” “our,” or “us”) is
pleased to offer you a cash bonus, on the terms and conditions of this letter
agreement, to which we and you agree.


1.The cash bonus will be payable to you as follows, subject to the terms and
conditions of this letter agreement. If we determine in our reasonable
discretion that you have achieved the Performance Measures (defined in paragraph
2 below) by November 1, 2016 we will pay to you $30,000 in cash on, or as soon
as practicable after, that date and we will pay to you $20,000 in cash on, or as
soon as practicable after, February 1, 2017 (the $50,000 total amount, the
“November Bonus”). If we determine in our reasonable discretion that you have
not achieved the Performance Measures by November 1, 2016 then we have no
obligation to pay the November Bonus to you. If we have no obligation to pay to
you the November Bonus but thereafter we determine in our reasonable discretion
that you have achieved the Performance Measures by February 1, 2017 we will pay
to you $30,000 in cash on, or as soon as practicable after, February 1, 2017
(the $30,000 amount, the “February Bonus”). If we determine in our reasonable
discretion that you have not achieved the Performance Measures by February 1,
2017 then we have no obligation to pay the February Bonus to you. Whichever of
the November Bonus or the February Bonus is payable (and only one is payable) in
accordance with, and subject to, this letter agreement is the “Bonus.” Whichever
of the payment dates for the Bonus is applicable is referred to as the “Payment
Date.”


2.The following are the “Performance Measures,” each of which you must achieve
in accordance with paragraph 1 above to be eligible to receive the November
Bonus or the February Bonus:


A.
At each of searshometownstores.com, searshomeapplianceshowroom.com, and
searshardwarestores.com (together, the “3H Websites”) customers can purchase
(using each of our means of payment) our store inventory and arrange for pick up
in store;



B.
At each of the 3H Websites customers can purchase (using each of our means of
payment) DDC/RRC inventory and arrange for pick up in store;



C.
At each of the 3H Websites customers can purchase (using each of our means of
payment) DDC/RRC inventory and arrange for home delivery;



D.
At each of the 3H Websites customers can purchase (using each of our means of
payment) our store inventory and arrange for home delivery; and



E.
At the kiosks in each of our stores customers can purchase (using each of our
means of payment) from un-assorted/out of stock items from DDC/RRC inventory and
arrange for home delivery.



When we exercise our reasonable discretion to determine whether you have
achieved each of the Performance Measures, we will be entitled to take into
account, among other things, the overall customer transaction experience with,
and the quality and reliability of performance of, the 3H Websites.


3.If prior to the Payment Date either you voluntarily terminate your employment
with the Company other than for Good Reason or the Company terminates your
employment for Cause, you will forfeit the Bonus and we will have no obligation
to pay the Bonus to you. If we pay to you the Bonus and within one year after
the Payment Date either you voluntarily terminate your employment with the
Company other than for Good Reason or





--------------------------------------------------------------------------------





the Company terminates your employment for Cause, you will repay the Bonus to
the Company. “Good Reason” means that, without your written consent, your annual
base salary in effect on the date of this letter agreement is reduced by ten
percent or more or your place of employment is relocated by the Company to a
business location that is more than fifty miles from the Company’s offices
located at 5500 Trillium Boulevard, Hoffman Estates, Illinois. “Cause” means (i)
a material breach by you (other than a breach resulting from your incapacity due
to a disability as reasonably determined by the Company) of your duties and
responsibilities, which breach is demonstrably willful and deliberate on your
part, is committed in bad faith or without reasonable belief that such breach is
in the best interests of the Company, and is not remedied by you in a reasonable
period of time after receipt of written notice from the Company specifying the
breach, (ii) the commission by you of a felony involving moral turpitude, or
(iii) your dishonesty or willful misconduct in connection with your employment
with the Company.


4.Your employment with the Company and its wholly owned subsidiaries remains
at-will, meaning that you and the Company may terminate the employment at any
time, with or without Cause, and with or without notice to you. Neither this
letter agreement nor the Bonus has any effect on the at-will nature of your
employment.


5.This letter agreement contains all of the agreements, understandings, and
representations between the Company and you relating to the subject matter of
this letter agreement. This letter agreement supersedes all prior and
contemporaneous written and oral understandings, discussions, agreements,
representations, and warranties with respect to the subject matter.


6.This letter agreement may not be amended or modified except in writing signed
by the Company and you. This letter agreement, for all purposes, will be
construed in accordance with the laws of Illinois without regard to
conflicts-of-law principles.


7.This letter agreement is intended to comply with, or be exempt from, Section
409A of the Internal Revenue Code of 1986, as amended, and will be construed and
administered in accordance with Section 409A.


You are a valuable member of our team and we look forward to your continued
employment with us. If you have any questions regarding this letter agreement,
please do not hesitate to contact Katey Palma, Director, Compensation &
Benefits, at katey.palma@shos.com or (847) 286-3367.






Agreed to and accepted:


/s/ DAVID BUCKLEY
David Buckley
Dated: May 31, 2016
Very truly yours,


SEARS HOMETOWN AND OUTLET STORES, INC.


By: /s/ PHILIP ETTER
Vice President, Human Resources








